On Petition of Plaintiff in Error for Rehearing.
PER CURIAM.
The judges who concurred in the decision of this case are satisfied with the views expressed in the opinion of the court, and see no reason in the petition for rehearing sufficient to induce them to grant the same; and the application therefor is denied.
NOTE. — The following is the charge to the jury:
SHELBY. Circuit Judge (charging the jury orally). At common law in England and in this country no action lies for the death of a human being. The idea was that the injury was merged in. the felony, and under that system, although a man could bring a suit in the event he was personally injured and not killed, if it killed him no one at all could sue. But a long time ago an act was passed in England, called “Lord Campbell’s Act,” which authorized a suit to be brought in the event of death from the wrongful or negligent act of another, and that act has been substantially adopted' in all or nearly all the states of the Union, so that the law now is by statute that, wherever death is produced by the wrongful or negligent act of another, an action accrues to some one. We have in Alabama statutes of that kind. We have acts which permit a- suit to be brought by the administrator of a person who is negligently or wrongfully killed, and then we have a law, which is section 26 of the present Code of Alabama (Code 1896), which provides that the father, if living, or the mother, if the father is dead, may bring an action for the wrongful or negligent killing of a minor child who is a member of the father’s family. It is under that section of the Code that this suit is brought.
The plaintiff alleges that his son, who was a minor, was killed by the wrongful act or the negligent act of the defendant’s agents or servants. The wrongful and negligent acts charged are described in the declaration and have been detailed in the evidence. The plaintiff also alleges, as it was necessary for him to allege under the section of the Code under which this action is brought, that his son who was killed was a member of his family. The defendant files a plea of not guilty, which is in effect a denial of all of the wrongs alleged in the complaint. It also pleads specially that the son who was killed was not a member of the plaintiff’s family at the time he was killed. Now, the issues joined upon these pleas involve the questions which are submitted to the jury. The burden of proof In the first instance, is upon the plaintiff ;< that is, the plaintiff must prove In this case the allegations of his complaint. If proved by a preponderance of the evidence and to the satisfaction of the jury, the plaintiff then becomes entitled to a verdict. On the failure of such proof by the plaintiff, the defendant is entitled to a verdict. In this case, as in every case, or in nearly every case, that is litigated and tried, there are many facts which are practically conceded, and but few points that are earnestly contested. Now, there is no controversy here about the proposition that the plaintiff in this case is the father of the young man who was killed. There is no controversy about his employment, and about the fact that he was killed. There is no controversy about the fact that he was killed while in the employment of the defendant. The chief controversy in the case is over the question as to whether or not at the time he was killed he was a member of the plaintiff’s family. That he was his son there is no dispute; but the question is submitted to the jury, as a question of fact in this ease, whether or not he was a member of the plaintiff’s family at the time of the accident. At the beginning of the evidence on this question this young man was residing at the house of his father, and at that time there could be no question about the fact that he would then be a member of the family within the statute. The defendant contends that subsequent occurrences before the killing amounted to an emancipation of the lad, and caused him to cease to be a member of the family of his father. It Is argued before *791you on that line that the father no longer had any interest in him, did not seek to collect his wages, did not make any inquiry as to where he was, and that there was a long absence not accounted for in any way from the paternal roof. The plaintiff, on the other hand, says that the evidence shows that there was some controversy or dispute between the lad and his parents in reference to his attention to a young woman who lived near by, and that that controversy led to the lad’s going temporarily away from home, and his father consented to his absence for fear that Ms return might lead to a marriage between the boy and the young woman. It is contended on the part of the defendant that the absence was intended, so far as the proof shows, to be permanent, and that the boy was no longer a part of the family, and that the family relations wore permanently and forever severed. The plaintiff says that the absence was merely temporary, that it was mere prudence and care on the part of his parents to permit him to stay away without any inquiry for some time, and that the disruption of the family relation was not of the character to canse him to cease to be a member of the family. If there was an abandonment of the relation of parent and child, intended to be permanent, or intended to be absolute for the time, though limited, the jury might be justified in concluding that the lad was not at the, time a member of the family; but if the absence was only temporary, and was permitted by the father, and not a case of permanent estrangement, but simply in view of the father’s idea sus to what effect might be produced by the son’s presence near the girl whom he did not wish him to marry, if the absence was only of that kind, and permitted for that reason, the jury, I think, would not be justified in holding that he ceased to be a member of the family. That question is left for the jury to determine, whether in the light of the facts he remained a member of the family. You should look at It in the light of your experience, at every fact from the time of the controversy, about his attentions to the girl until the lad was returned home a corpse. If in your view, in the light of this evidence and the inferences you draw legitimately from it, the lad remained a member of the family, then that defense fails; but if you find from the evidence, or draw the inference, that the family relations were severed, and that under the circumstances he was no longer a member of the family, the defense would be good, because it is incumbent on the plaintiff to show that this lad was a member of the plaintiff’s family at the time the accident occurred. You will bring your common knowledge and experience to bear upon questions of that kind, and I submit this one to the jury, believing that they are better able to deal with it than lawyers at the bar or the judge on the bench.
I think that I might say to you that a temporary absence with the intention of returning to the family roof would not prevent the lad from remaining a member of his father’s family. I think I might say to you that the father might permit, without dissolving the family relation, an absence of this kind, if he did not intend the permanent estrangement and dislodgement from the home, and the lad yet remain a member of the family. It is a question of intention upon the part of the parent and upon the part of the child, to be deduced from the actions and circumstances that surround the case.
One of the averments in several of the counts of the declaration is that the lad came to his death by the wrongful and negligent act of the defendant. Proof is offered on the part of the plaintiff tending to show that there was a defect in a stop which was used in getting on the engine. Proof is offered on the part of the defendant to show that the defect was not of such a character as would be negligence on the part of the defendant Yon will remember the conflict upon this subject. I will not go into details, because they would enlarge the charge too much. It is the duty of the employer to provide a safe place for his employs to work, and to keep sound implements of labor, or to exercise, I will say, at least ordinary care in keeping the implements and machinery which his employs Is to use in a reasonably safe condition. If the jury find from the evidence that the step which was used to get up or down'from the engine was so defective as to make its use dangerous, they would be justified in inferring negligence on the part of the defendant from that defect. This and other averments of negligence and wrong that appear in the complaint must he proved, for the burden of proof Is upon the plaintiff, and the jury, in considering each of them, will consider *792all the evidence. In ascertaining whether or not due proof is made. If you find, under the instructions which I have given you, that proof is made of the averments of the declaration, or of any count of the declaration, to your satisfaction, including the averment that the lad was a member of the father’s family, then it would be your duty to find a verdict in favor of the plaintiff, and the question would then arise as to the mode or rule by which you would estimate the damages to which the plaintiff may be entitled.
There are always in cases of this kind two' extreme views submitted to the jury by the parties. It is fortunate that neither the plaintiff nor the defendant is allowed to establish the rule of damages, because either is inclined to go to an extreme. Invariably the plaintiff’s tendency is to exaggerate the amount, and to claim the utmost sum, and the defendant’s tendency is to make it as small as possible. Now, the plaintiff, gentlemen, can claim what he pleases in his declaration. That is no criterion to go by. He might sue for a million dollars as well as one, and whatever he sues for is usually argued for. I think I should say on that question, if you get to it, that you should exercise a calm and deliberate judgment, not be influenced by any appeals to sympathy, remarks about poverty, nor any remarks about'the defendant being a corporation. Whatever sympathy we have, we are not justified in exercising it at the improper expense of others. The section of the Code under which the plaintiff has brought this suit says that the plaintiff shall recover “such damages as the jury may assess,” and in that sense, by the letter of the statute under which this suit is framed, the assessment of damages is left to the jury; but it is left to the jury under the control of the law, and under the control of the court, and an excessive verdict, produced by appeals to passion, or to prejudice, or to sympathy, would of necessity have to be set aside or reduced by the court. I do not say to you, in this case, that the amount of damages should be limited to the amount of wages or earnings that this lad might have made from the time of the accident to the time he reached his majority. I do not say to you that there is such a limit. The plaintiff can recover “such damages as the jury may assess,” and you should have regard to all the facts and circumstances of the case which have been so well discussed by counsel, not being influenced by any appeal to passion, sympathy, or feeling. We sit here to decide the case, ail of us, according to the proper rules of justice between the parties. If, under the Instructions I have given you, you conclude the plaintiff is entitled to recover the form of your verdict will be: “We, the jury, find for the plaintiff, and assess his damages at $-,” filling up the blank.
If you come to the conclusion that the plaintiff is not entitled to a verdict, but the defendant is. then the form of your verdict would be: “We, the jury, find for the defendant.”
That is all, I believe, that I desire to say to you. ’
The following is section 26, Code Ala. 1896, being section 2485, Civ. Code Ala. 1907, with the note of Code Commissioner Mayfield appended thereto:
“2485. (26) (2588) (2899). Suits for Injuries Causing Death of Minor Child.— When the death of a minor child is caused by the wrongful act, or omission, or negligence of any person or persons, or corporation, his or their servants or agents, the father, or the mother, in cases mentioned in the preceding section; or if the father and mother are both dead, or if they decline to bring the action or fail to do so within six months from the death of the minor, the personal representative of such minor may sue, and in any case shall recover such damages as the jury may assess; but a suit by any one of them for the wrongful death of the minor shall be a bar to another action, either under this section or under the succeeding section.”
“Note. — Genesis of Statute. This section first appeared as act approved February 28, 1872 (Acts 1871-72, p. 82), which was codified in the Code of 1876, and appears as section 2899, and a similar statute was enacted January 28, 1885 (Acts 1884 — 85, p. 99). The act as originally passed was never construed by the Supreme Court. It was very greatly modified, when codified as it appeared in section 2588 of the Code of 1886, and was brought forward as section 26 of the Code of 1896. It was evidently the intention of the Legislature to give the parents, the father and mother, respectively, in the *793cases mentioned, a right of action for the wrongful death of their infant in the same manner as the right of action was conferred upon the personal representative under the homicide act, section 27 of the Code of 1890, but to make the action by the parent a bar to an action under the homicide act, so as not to allow an action by both the parent and personal representative for the same wrongful act causing death of infant. There was evidently some confusion or lack of clearness as to the relation of this section to the one following. An action by the parent for the wrongful death of the infant would certainly be a bar to an action by the personal representative under section 26. Would it also be a bar to an action by the personal representative under section 27, or was the effect of the statute of January 23, 1885, or the act as codified (section 26 of the Code of 1896), to take away the right of action under section 27 of the Code of 1896 for the wrongful death of infant? There was also some confusion in the decisions of the court construing these two sections. Each statute provides that the damages recoverable shall be such ‘as the jury may assess.’ The cases, construing section 27 hold that the damages are punitive, while the case of Williams v. S. & N. R. R. Co., 91 Ala. 635, 9 South. 77, construes section 26, holding that the damages are compensatory and not punitive. This would imply that each statute created a different cause of action, and therefore that two actions might be maintained for the sane wrongful death — one under section 26, by the parent or personal representative, and the other under section 27, by the personal representative. There is further confusion for this reason: That section 27 provides that the damages, when recovered, are not subject to the payment of debts of the testator or intestate, but must be distributed according to the statute of distribution, whereas section 26 has no similar provision. In fact, it has no provision as to the status or disposition of the damages when recovered; that is to say, if an action should be brought by the personal representative under section 26, would the damages be distributed between the distributees of the decedent’s estate, or would they be for the benefit of the parent exclusively? Another cause for confusion in the statute itself is that it provides that an action by the parent is a bar to a suit by the personal representative, but it does not provide that a suit by the personal rep-resentativo is a bar to one by the parent; e. g., if the personal represen tative should bring an action under section 26 of the Code, and recover judgment, would it bar an action by the parent under section 27? The section as now written was intended to make its meaning certain, and not to change it. Amendment of complaint changing cause of action from section 25 or section 26 to section 27. 141 Ala. 325, 37 South. 431. Damages under section 27 held punitive, while those tinder section 26 held compensatory. Damages under this section should be the same; the language of each as to damages being the same. In action by parent, contributory negligence of the parent may be defense as to simple negligence. A. G. S. R. R. Co. v. Burgess, 116 Ala. 509, 22 South. 913. Damages recoverable under this section held to be pecuniary compensation to parent. Id. Policy of statute. Williams v. S. & N. R. Co., 91 Ala. 635, 9 South. 77; Winslow v. State, 92 Ala. 78, 9 South. 728. Recovery solely for benefit of parents. Tenn. C. I. & R. Co. v. Herndon, 100 Ala. 451, 14 South. 287. Parent can only recover where minor could have recovered at common law, had he survived. Lovell v. De Bardelaben C. & I. Co., 90 Ala. 13, 7 South. 756; Williams v. S. & N. R. Co., 91 Ala. 635, 9 South. 77; Harris v. McNamara, 97 Ala. 181, 12 South. 103. Contributory negligence — effort to avoid injury — when questions for jury. A. G. S. R. Co. v. Dobbs, 101 Ala. 219, 12 South. 770; Williams v. S. & N. R. Co., 91 Ala. 635, 9 South. 77. (See, also, citations to next section.) Damages under this section compensatory and not punitive. Williams v. S. & N. R. Co., 91 Ala. 635, 9 South. 77. (This decision, if not dictum, is wrong and should be corrected.) See Mayfield’s Digest, vol. 2, pp. 1029, 1044; vol. 3, p. 978; vol. 5, p. 504.”